CONCURRING OPINION
Lenroot, Judge:
I concur in the conclusion reached in the majority opinion in this case, but, as I construe said opinion, it holds that the words “foreign country,” as used in Title I of the Tariff Act of 1930, are plain and unambiguous, but nevertheless that, under the rule laid down in Holy Trinity Church v. United States, 143 U. S. 457, and other cases cited in the majority opinion, the literal construction of the statute need not be followed if, considering other portions of the statute and its legislative historjq a meaning may be derived contrary to such literal meaning.
In Crooks v. Harrelson, 282 U. S. 55, it was held that the literal terms of. a statute may be overridden only when the absurdity resulting from the letter of the law is so gross as to shock the general moral or common sense. I do. not think that the rule laid down in Holy Trinity Church v. United States, supra, is applicable here because, if the term “foreign country” were not, ambiguous, it could not be said that the absurdity arising from a literal construction of that term would be so gross as to shock the general moral or common sense, which is the rule declared in Crooks v. Harrelson, supra.
It is my view, however, that the term “foreign country,” as used in said Title I, is not plain and unambiguous and that it is subject to construction.
In the case of Burnet v. Chicago Portrait Co., 285 U. S. 1, there was involved the construction of the term “foreign country” as found in the Revenue Act of 1921. Mr. Chief Justice Hughes, writing the opinion of the court, said—
The word “country,” in the expression “foreign country,” is ambiguous * * * The term “foreign country” is not a technical or artifical one, and the sense in which it is used in a statute must be determined by reference to the purpose of the particular legislation.
There is exactly the same reason for holding that the term “foreign country,” as found in Title I of the Tariff Act of 1930, is ambiguous, *424as there was for finding the same words to be ambiguous in the Revenue Act of 1921, which.latter the Supreme Court has done. Therefore, we must determine from a construction of the entire act, arrived at in all proper ways, the intent of Congress in using the term "foreign country.”
When paragraph 1730 (a) of said tariff act, providing for free entry of all products of American fisheries, is considered, it seems plain that it was the intention of Congress to bring within the dutiable provisions of Title I the products of foreign fisheries. This being true, and the term “foreign country” being ambiguous as used in said Title I, said term should not be construed as excluding from the dutiable provisions of said title the products of foreign fisheries, since such a construction would clearly be inconsistent with the manifest intent of Congress as evidenced by the exemption in favor of the products of American fisheries. ,
As heretofore stated, I concur in the conclusion reached by the majority, but in my opinion it should be based upon the ambiguity of the term “foreign country” as used in Title I of said Tariff Act of 1930, and therefore open to construction in order to ascertain the real intent of Congress.